—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 5, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as an auto retailer after she failed to follow proper procedure in not securing an auto part during transport. The Unemployment Insurance Appeal Board disqualified claimant from receiving unemployment insurance benefits because she was terminated due to misconduct, and we affirm. It is well settled that knowingly violating an employer’s established policies or procedures can constitute disqualifying misconduct (see Matter of Jones [Commissioner of Labor], 285 AD2d 801; Matter of Singh [Commissioner of Labor], 273 AD2d 664). There is no dispute that claimant was aware of the employer’s policy that auto parts were to be secured before transporting them so that they would not fall off a vehicle. Here, however, claimant was unable to secure the replacement hood she was transporting because she did not have tie downs or rope due, in part, to being on a tight schedule when she left the auto body shop. Claimant nevertheless drove in the passing lane for approximately six miles on the interstate before the unsecured replacement hood blew out of the back of the pick up truck and into the oncoming lane of traffic. Under these circumstances, substantial evidence supports the Board’s decision, despite the fact that claimant did not first receive a warning from the employer.
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.